 BAPTIST MEMORIAL HOSPITALBaptistMemorial Hospital and American Federa-tion of State,County and Municipal Employees,AFL-CIO. Cases 26-CA-5734, 26-CA-5781,and 26-CA-5875June 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHYAND MEMBERSFANNINGAND PENELLOOn January 27, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filedcross-exceptions and a supporting brief, including aresponse to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings,' andconclusions I of the Administrative Law Judge andto adopt his recommended Order, as modified here-in.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommended'The Respondent's request for oral argument is hereby denied as therecord and exceptions in our view adequately present the issues and posi-tions of the parties2The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandardDryWallProducts,Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.3The Administrative Law Judge concluded that Respondent's rule pro-hibiting uniformed employees wearing medallions and identification otherthan"name plates, school pins, professional registration insignia, and hospi-tal service pins," as enforced,violated Sec. 8(a)(1)We agree Notwithstand-ing this prohibition against wearing of all insignia other than professionaland hospital pins, Respondent permitted employees to wear at least oneother type of pin,namely, United Fund pins Since Respondent permittedthe wearing of items otherthanthose in the rule, we conclude,in agreementwith the Administrative Law Judge,that the prohibition against the wearingof union buttons was not directed at any legitimate purpose of RespondentRather,itwas designedto thwart the Union'sorganizing campaign in viola-tion of Sec 8(a)(I)St Joseph'sHospital,225 NLRB 348 (1976) In so find-ing, however,we do not rely on the Administrative Law Judge's finding andconclusion that the rule on its face is unlawfulThe Administrative Law Judge inadvertently failed to include the nameof Francis Middleton in par 2(a) of his recommended Order and the noticeto employees Accordingly,we shall make the appropriate modification inthe order and notice525Order of the Administrative Law Judge as modifiedbelow, and hereby orders that the Respondent, Bap-tistMemorial Hospital, Memphis, Tennessee, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order as somodified:1.Add the name "Francis Middleton" to the endof paragraph 2(a).2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT place reprimand or disciplinarynotices following counseling interviews in thepersonnel files of any of our employees for thepurpose of intimidating them and coercing themwith respect to their union activities.WE WILL NOT interrogate our employees con-cerning their union activites or as to how theyintend to vote in union elections.WE WILL NOT interrogate our employees con-cerning the union activities of other employees.WE WILL NOT invite our employees to bringtheir individual grievances to us for satisfactioninstead of acting through their union.WE WILL NOT offer improvements in condi-tions of employment to our employees for thepurpose of inducing them to abandon theirunion activities.WE WILL NOT threaten to discharge employeesif they persist in their prounion activities.WE WILL NOT offer to assist employees to with-draw from their union activities or from theirmembership in union organizing committees.WE WILL NOT spy or attempt to spy upon theunion activities of our employees.WE WILL remove from the personnel files ofthe following employees certain disciplinary rep-rimand notices which we have placed there forthe purpose of coercing them to abandoningtheirunion activities.Those employees arenamed as follows:Rasher MaclinPhyllis TaylorEddie May Pearson Gwendolyn SmithPattyWilkinsFrancis MiddletonWE WILL NOT prohibit the wearing of union buttonsor insignia by any of our employees anywhere in thehospital premises.225 NLRB No. 69 526DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT In any like or related manner inter-ferewith,restrain,or coerce our employees in theexercise of their rights to self-organization,to join orassistAmerican Federation of State,County andMunicipal Employees,AFL-CIO,or any other labororganizations,and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection or to refrain from anyand all such activities.BAPTIST MEMORIAL HOSPITALDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on November 17, 18, 19, and20, 1975, at Memphis, Tennessee, on complaint of the Gen-eralCounsel against BaptistMemorial Hospital, hereincalled theRespondent.The original complaint, lateramended, issued on October 1, 1975, on a charge filed Au-gust 4, 1975, by American Federation of State, County andMunicipal Employees, AFL-CIO, herein called the Union.The essential question presented is whether the Respon-dent, in a variety of ways, unlawfully restrained andcoerced its employees in their efforts towards self organiza-tion in violation of Section 8(a)(I) of the Act.Briefs werefiled after the close of the hearing by the General Counseland the Respondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERBaptistMemorial Hospital is a general welfare corpora-tion doing business in the State of Tennessee, where it op-erates a hospital providing health careservices.During thepast 12 months in the course of its business it receivedgross revenues for services rendered to patients in anamount in excessof $250,000. I find that the Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDI find that American Federation of State,County andMunicipal Employees,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESBaptistMemorial Hospital is one of the largest in thecountry, with well over 4,000 employees, professionals andnonprofessionals.The Union started an organizationalcampaign in 1974, with widespread handbilling at the hos-pital entrances beginning sometime in September. At thestart few employees participated in the distribution ofunion literature; in January more of them did so; and byJuly 1975 regular weeklymeetingsof an employee commit-tee were being held and more and more employees joinedthe committee and gave out handbills at the various en-trances. The Union sent letters to the hospital's administra-tive authorities listing thenamesof the unioncommitteemembers-the letters are dated July 25, 28, 30, and 31,August 7, 11, 12, 21, 25, and 27, September 11, and Octo-ber 23. The Union also distributed in great numbers at thehospital entrances leaflets announcing the names of theemployees who had joined the organizational committee;these were distributed on July 31 and August 4, 5, and 21.On September 19, 1975, the Union filed a representationpetition seeking a Board-conducted election among over1,500 employees, and a hearing on that petition was held inthe latter part of October.The substance of the complaint-albeit it pinpoints along seriesof individual acts-is that the Employer reactedto all this by resorting to coercive tactics designed to dis-suade the employees, but particularly those known to bethe organizers, away from their prounion resolve. The com-plaint lists allegations of threats, interrogations,promisesof benefits, and other devices aimed at intimidating theemployees and thereby putting a stop to their activities.The case presents essentially a picture of.repetitive viola-tions of Section 8(a)(1) of the Act-illegal interference, re-straint, and coercion. Certain precise acts alleged are alsosaid to have constituted violations of Section 8(a)(3), butonly in a tangential sense.The Respondentdeniesthe commission of any unfairlabor practices.A. PreliminaryCommentThe parties spent much time in the hearing of this case;repetitive details were brought out again and again, cross-examination went on and on, like incidents were relatedbut added little new to the story, and counsel for both sidessubmitted very extensive briefs. But all that is really in-volved is a program of improper interference with the at-tempt by employees to engage in collective bargaining,their statutory right. Too great delay in the administrativeprocessing of this case could frustrate their exercise of thatfundamental right. There is an election in the offing, forwhatever questions need be decided in the representationcase are already before the Board. The basic purpose of theAct is to assure that employees have the privilege, if they sochose, to vote on the question of union or no union, and todo so without coercion by their employer. It would be amistake, therefore, to belabor again in unending detail hereall the minutiae of the 600-page record, for such an ap-proach could only assure further delay before the Board ofwhat in the end is no more than one step preliminary to theelection that may soon be held.There are some questions of credibility, but very few. Byand large the overly extended testimony was occasioned byRespondent's witnesses explaining away certain admittedstatements as really innocuous, or in their opinion justified,intended as something other than what on the face ofthings would appear. Fourteen employees testified in sup- BAPTIST MEMORIAL HOSPITALport of the complaint,each an employee whose name hadbeen publicized as a member of the Union's organizingcommittee,and almost all of them concededly known to besuch by the Respondent.All of them held the lower ranksof employment,in the sense that they do the lesser skilledwork,are less trained,and in consequence less artfully ar-ticulate.In contrast,the Respondent'switnesses,virtuallyall supervisors and seemingly professionally qualified per-sons, were very glib,evasive,argumentative;indeed theyspoke as much injustification of their actions as they did indenial.As a group, they were much less convincing thanwere the rank-and-file employees.The point which I think is pervasive in the case is wellillustrated by one or two incidents.At the start of theunion campaign, back in 1974, high management an-nounced to its supervisory staff that henceforth there mustbe comprehensive documentation of every jot and tittle ofreprimand talk and fault finding of employees that mighttake place.The instruction was repeated at a number ofstaffmeetings in the springof 1975 bythe Respondent'sexpert labor relations counsel.The printed forms used forthis purpose are entitled "Counseling Interview Records";some,but onlyvery few,had been used in the past. Withadvent of the Union,they came, as to some employeesanyway, in a flood. It took some effort to draw the un-equivocal admission, but the supervisors finally did saythat these are straight reprimand notices, placed in the per-sonnel files of the employees all the time,for use in possi-ble discipline or discharge.And, of course,they have anintimidating effect upon the employee who is made toknow such things are placed in his or her file.As theyspoke about this or that reprimand notice thathad been written up and detailed the circumstances relat-ing to it,the supervisors repeatedly answered purely factualquestions with expanded explanationsof why,in a hospitaltrying to help sick people, rules of conduct had to be en-forced without question.Phyllis Tayloris a radiology aide, on the fob since Janu-ary 1973.She became active in the union campaign. Shewas absent at times and always conformed with the systemof being required to telephone in before her appointedhour if she could not come to work. She had such an ab-sence,calling inin advance, during July.On July 31, 1975,during a morning distribution of union literature, her nameappeared on a leaflet as a member of the organizing com-mittee.At 4 o'clockthat afternoon her supervisor, SueHayes, called Taylor to the office,showed her a reprimandnotice,and asked her to sign it; it listed 10 precise anddated absences,starting on January2, 1975,and endingwith thatof July17.Was this only normal recording of areprimand for improper job performance by an employee,or was it a coercive tactic aimed at putting the fear of theEmployer into the aide if she persisted in her union activi-ty? Hayes had spokento Taylor amonth earlier about herabsences and told her she had to improve. But throughoutthe 2-1/2 years of employment no notice of any kind hadbeen placed in her personnel file. When she invited Taylorto her office that day, Hayes had the union leaflet with thegirl'sname on her desk and admitted she had seen thename there. She explained the delay in talking to Taylorabout this absence 2 weeks earlier on the ground she,527Hayes,had been on vacation.But she returned on the 28thand saw Taylor that day and the next 2 days at work, yetsaid nothing to her then.Further,why did it become soimportant to have Taylor admit to delinquencies in atten-dance dating back to January 1st? It would be an under-statement to say Hayes' story is suspect.Asked had sheinquiredwhether the girl's absence had been excused,Hayes refused to answer,and then admitted she did notcare.Taylor refused to sign the reprimand because she wasnot sure the absences there listed were correct.Hayes toldher she would put it in the employee's personnel file any-way. In the total circumstances I find her reason for writ-ing this reprimand,for asking Taylor to sign it, and forplacing it in her file was to coerce her in her union activi-ties, and therefore in every respect a violation of Section8(a)(1) of the Act.Rashire Maclin is an operating room technician, called ascrub nurse,and she worked for 2 years. She became activefor the Union beginning late in 1974; she attended meet-ings, handbilled at the entrances early in 1975,and author-ized her name on the committee leaflet by July 31, 1975.The first reprimand notice in her personnel file she wasever aware of, and asked to sign,isdated March 15, 1975.From that day on more than 30 additional reprimand no-tices have been put in her file,some signed by her andsome not.Many relate to absences, some explained by hersickness or that of her child,and some for lateness-onefor being 4 minutes late, one 7 minutes late, and two forhaving been subpenaed to testify in an NLRB hearing.Again,was the employee confronted with all these formaldocuments of criticism,allplaced in her file after shesigned or refused to sign,because it was a normal way ofdoing business,simply because the supervisors wanted tobe able to "remember"-as some of them said-or was theRespondent's purpose to make her understand she riskedher fob by continuing with her union activities?Who everheard of 30 written reprimand notices within a 9-monthperiod without the employee being discharged,or at leastdisciplined in some way?What this means, of course, isthat the record of absences and latenesses in Maclin's caseare normal aspects of employment for her type of work,and her type of recruited employee. If there is any doubt ofan ulterior and unlawful motive,it is disspelled by refer-ence to a single reprimand.It is dated June 5, 1974 [sic];Maclin had never seen it or heard of it until Louise Court-ney, her immediate supervisor,asked her to sign it on July30,1975!Courtney's only answer to the question why didshe ask the employee to sign the ancient document at all,was because"she had not signed it." For the least Court-ney was not telling the truth at the hearing.There is more that bears a logical relationship to thismatter of the reprimand notices. Early in August, a fewdays after being asked to sign the old notice,and a fewdays after her name had appeared on the July 31 unionleaflet as a member of the organization committee,Maclinwas called to the office for a periodic evaluation. ThereCourtney and Robinson, the higher supervisor, talked toher.Maclin testified that Courtney told her "she was verydisappointed to see my name on the list. . .she didn'tknow why I felt like I needed a union . . . if I was sodissatisfied with my job, why did I stay there . . . she also 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold me that I could leave." Maclm thought Courtney wasreferring to transfer to some other department and suggest-ed it. To this Courtney answered "I'll see what I can do."Stillaccording to Maclm, Robinson then said,"if I hadhad problems why had I not tried to talk to Ms. Courtneyor Dr. Groner . . . to alleviate problems . . . she felt likethe umon wasn't the place for Baptist." When Robinsonasked her "why do you feel you need a union," Maclm saidfor overtime pay, which she was not receiving. The meetingended with no talk of evaluation at all. Robinson's testimo-ny is not really different. She recalled Courtney did say shewas disappointed to see Machn's name on the union leaf-let, and that there was talk of why the employees wanted aunion. Robinson also admitted asking why had not Maclm"tried . . . to talk to her employer ... if she was not satis-fied with her position .. ." When Courtney was asked atthe hearing whether she had invited Maclin to leave thehospital, she avoided a direct answer; "I do that to mostany of them."I credit Maclm. However indirectly the supervisors mayhave put it, they were interrogating her concerning herunion sympathies,inviting her to present her grievancesindividually to them, offering to satisfy her demands todissuade her from her resolve, and even threatening to gether out of the hospital if she did not quit. The barrage ofrecorded reprimands, coupled with this kind of "counsel-ing interview" talk-a pure euphemism-makes the in-tended and inevitable coercion clear. By this conduct ofCourtney and Robinson the Respondent violated Section8(a)(1) of the Act.See New Fairview Hall ConvalescentHome,206 NLRB 688 (1973). 1 also find that by placingthe June 5, 1974, reprimand in Maclin's file, the Respon-dent violated Section 8(a)(3).One other incident involving Maclin deserves mentionhere. On November 12, 5 days before the start of the hear-ing in this case,three more reprimand notices were placedin her file. On the 5th, her day off, Mackin came to thehospital for her paycheck. While there she asked the de-partment secretary if she could talk a moment with a Mrs.Everett, a nurse on duty. Everett was called, came to thehall, and the two spoke for a moment or two. Robinson, ata nearby desk, then asked Everett to return to her post. OnNovember 8, Mackin did not feel well and asked for achange of assignment-to circulation nurse instead ofscrub nurse. Courtney obliged her. While on duty her hus-band telephoned, she was called out, and she spoke to him.Four days later Robinson called her to the office and askedher to sign two reprimands, one for the 5th and one for the8th.Mackin testified, without contradiction, that before thatdate it was an accepted practice for employees to receiveoccasional personal telephone calls while on duty, and thatno one had ever before been criticized for it. She refused tosign the reprimands, because, she said, the secretary hadapproved Everett coming out to talk to her and becauseshe had only talked to her husband once (Robinson toldher she had received three calls). Robinson then called thesecretary, who, in Machn's presence, said her husband hadcalled her three times; Maclm then said "It's a lie." Withthis,Robinson immediately wrote up a third reprimand,for calling the secretary a liar. Maclin also testified shelater learned her husband had called three times, but twicehad not been connected to her.Robinson's explanation of all this tells a revealing story.She said that on the 5th she had seen Maclin talking withEverett in the hall, that for a while she did nothing because"I thought maybe .. . she had something very short sheneeded to tell her, I was trying to be nice." This was admis-sion that such incidents did not merit faultfinding. Andperhaps this is why Robinson also found it necessary toadd to the reprimand notice the following extended justifi-cation:"Mrs. Maclm should asked the nurse in charge forpermission to talk to Mrs. Everett. It is not customary forpersonnel to be called from their assignment to see visitorsunless it is an emergency or a matter of importance thatshould not wait. We do relay messages to our personnel."As to the November 8th incident, it is a fact Mackin onlytalked once on the phone. Courtney had agreed to herdoing one job instead of another that day because of herphysical condition. Notwithstanding, the reprimand noticerelating to that day contains the following statement. "If aperson is sick or unable to carry out their assigned dutythen they should stay homt and not be a liability to theirco-workers. And according to law scrubbing is an OR.techician's duty. There is a limit on time for phone callsand it should be observed conscientiously. The patient ispaying for a service that they are getting."Ifwhat happened on the 5th and the 8th merited repri-mand at all-and I am sure it did not (what didMrsMac-lin have to do with the factMr.Mackin made two callsthat were ignored?)-there is no explanation of why thenotices were not written at the time. Robinson had been aparticipant in the first incident.Why were the notices pre-pared so belatedly? On this total record there can be noquestion but that all three of these personnel entries wereno more than further implementation of a fixed policy touse ostensibly proper recording methods as an intimidationtechnique for coercing Maclm away from her union activi-ties. I find that Robinson's conductvis-a-visMackin thatday constituted further violations of Section 8(a)(1) of theAct, and that placement in her file of the three noticesconstituted violations of Section 8(a)(3).B. Further Incidentsof CoerciveUse of Reprimand FileNoticesAs stated above, very extensiveuse of these warningwriteups charging misbehavior to the employees, was aninnovation timed with the advent of the Union. The super-visors admitted they were told the new system was beinginstituted because now there was a union problem. At thehearing, counsel for the Respondent contended there isnothing improper in any employer making provable rec-ords of absences,latenesses,disobedience, or of any kindof error or rule infraction by an employee. The argumentthen continues,as a defense to the complaint,that therecan be no finding of illegal use of the reprimand system solong as it can be shown that it was very widely practiced.The theoryhere, apparently, is that so long as an employertreats everybody alike, whatever it may do to this employeeor that must be excused. And in support of the defense, theRespondent placed into evidence the personnel files of BAPTIST MEMORIAL HOSPITAL529over 150 other employees, some known unioneers andothers as to whom the record is silent. Many of these filescontain reprimand notices in great numbers. But the theoryof complaint is not that the mere act of filing written repri-mand notices,even multiple notices, is of itself sufficientproof of unfair labor practices. Rather, the allegation isthat in those incidents, as shown by the evidence, where theRespondent used the method :or coercive purposes, unfairlabor practices were committed. This general defense ap-proach, not substantially reasserted in the brief, is totallyunpersuasive. If an employer discharges employee A be-cause of his union activity, the fact that it may have alsodischarged others hardly offsets the evidence of wrong-doing as to A.'Another incident on this aspect of the case involved Ed-dieMay Pearson,a nursing assistant working as a relieffloater. She had been an employee over 4 years and joinedthe organizing committee. She was called into the office ofLillian Parker, her administrative supervisor, early in Au-gust, after her name appeared on the union leaflet as acommittee member. Her testimony is that Parker said shewas "surprised" to see her name on the leaflet, that she didnot think the Baptist Hospital was a place for the Union,and then went on to explain the existing benefits the em-ployees enjoyed and asked what the employees who at-tended union meetings expected. Pearson said she had nev-er before been called into such a conference. Parker'sversion of this talk in her office is that she called the em-ployee in to discuss the hospital benefits with her. It wasimpossible to draw a coherent answer from her as to whyshe had invited Pearson for such a talk at all. In fact,Parker's deliberate and repetitive evasion of one straightquestion after another, and her clearly argumentative de-meanor as a witness,made her an absolutely discreditedwitness.With knowledge of the woman's now publicizedunion activity, she was interrogating her, pure and simple,and thereby violating Section 8(a)(l) of the Act as allegedin the complaint.On September 27, while on duty, Pearson asked permis-sion of the nurse in charge to visit a sick uncle in anotherward,was given permission,and went to see him for amoment.Later in the shift she asked permission again, stillof the nurse in charge, and visited the relative briefly again.She had done this before, always with permission, and nev-er been criticized. Parker said the employees are permittedto do this, but only during their breaks. A higher official ofthe hospital testified unequivocally that employees had al-ways been given permission to visit sick relatives by theirsupervisors.No one said anything in criticism to Pearsonthat day. But on October 2, Parker again called her to theoffice, where she had written up a reprimand notice aboutthe incident, and asked why she had left her unit to gosomewhere else. Sensing invitation to argument,Pearsonstood silent;she refused to sign because she had been givenpermission, as always. And again the question arises: Whydid Parker wait 5 days to go through the impressive perfor-mance after the nurses in charge had seen everything? Inaddition to this reprimand-dated October 2-three otherdocuments were later added to Pearson's file. The onlydate discernible on all three of them is "11-7," which I readas November 7, Parker's varying testimony, only seeminglyto the contrary, notwithstanding. Now it was 10 days be-fore the start of this hearing. The first of these additionalnotices isa veryextensive and detailed story of minuteoccurences during September 28, 29, and 30. The next tworelate,sometimesclearlyand sometimesobliquely,again tothe incident of September 28 about visiting the sick rela-tive.It is not possible to understand what business-like orreasonable purpose these last formal writeups served. Thebest that can be understood from Parker's explanation, asoffered at the hearing,is that she made all these entries solong after the event becauseshe onlylearned later thatPearson had told other supervisors she had beenvisiting arelative, and because she, Parker, dust wanted to record thefact Pearson had not told her, Parker, about the relative! Itwas a meaningless explanationby thesupervisor. I canonly conclude that all this recording in the employee's per-sonnel file was another instance of resort to the new "docu-mentation system" for illegal coercive purposes, and Itherefore find the filing of all four written notices, that ofOctober 2 and the three of November 7, to have been vio-lations of Section 8(a)(1) and (3) of the Act.2C. CoerciveInterrogations and Illegal Promises1.J.W. Terry works out of the pharmacy, deliveringmedicines, and became active in the Union. He testifiedthat on August 7, after his name appeared on the unionorganizational committee leaflet,GroveBowles, director ofthe pharmacy department, called him into the office andsaid:"Isee your name is on the committee, so he said itsurprisedme." Bowlesthen asked "why did I want theunion," and "did I know anybody working with theunion." Terry answered his cousin's wife was such a per-sonAs they talked-as much as 30 minutes, as Terry re-called-Bowles found occasion to tell Terry he could betransferred to another department so as to have Saturdaysand Sundays free. Bowles denied having asked did the em-ployee know about others who might be working for theUnion, but he did admit telling the man he was "surprised"to see his name on the union list, and that Terry did say"something about...his sister-in-law.. .some memberof his family was working with the Union." Asked why hebrought up the subject of the Union by saying he was sur-prised at Terry's participation, the witness gave no coher-ent answer. I do not credit his denial, and I find he unlaw-fully interrogatedTerry about the identity of otherprounion persons and thereby violated Section 8(a)(1) ofthe Act.2.Leona Horton is an LPN working under Mary Chit-man, a registered nurse. On August 11, Chitman told her "Isaw your name on the organizing committee . . . I wasvery disappointed . . . If a Union comes in don't you thinkthat is going to make it harder on us?" When Horton re-'MississippiTankCompany, Inc194 NLRB 923 (1972)ZShattuck Denn Mining Corporation[IronRingBranch] v N L R B,362F 2d 466 (C A 9, 1966) 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDsponded Chitman was not to blame for arrival of theUnion,the supervisor repeated"the union would make itharder on us," and then asked had anyone harassed Hor-ton to sign. The girl said no, and then suggested it wasimproper for them to be talking about the union activities.To this Chitman responded"Iknow,but I have been goingto ask you about this," and then went on to ask did the girlknow what she was doing, the Union would"make it muchharder on us," and finally"she would help me in anywaythat she could but,not in trying to organize the Union."This is all from Horton's testimony;Chitman did not testi-fy. I find Chitman coercively interrogated the employee,threatened her with more difficult conditions of employ-ment in the event a union prevailed-however obliquelyshe may have articulated the thought,and offered to helpher discontinue her activities on behalf of the Union, all inviolation of Section 8(a)(1).3.Another example of subtle but nevertheless clear at-tempts to influence employees away from the Union withpromises of material gain appears in the also uncontradict-ed testimony of Marie Suggs,a housekeeping departmentemployee.She said that a few weeks after her name ap-peared on the Union's July 31 leaflet,PollyKuhnl, hersupervisor,sat her down in an empty room to talk and saidthat Louis Speck,director of housekeeping, had told her"to ask me was there anything they had done to me tomake us want a Union." Suggs' testimony continues thatwhen she answered she was looking for "better benefits,she [Kiihnl]said that the Union didn't care anything aboutus, all they wanted was to get our money and, then afterthey got our money, they won't know what happened to us.Then she said that our benefits won't be too permanentand, after we used up all of our sick days then we wouldn'thave any more."I think the message was clear enough here. Expressionsof opinions are one thing,but suggestions to a housekeep-ing employee that she would end up with less sick leaveallowance under a union than she was then enjoying-anditmatters not how round-about the words used to get theidea across-is impermissible coercive intrusion by theEmployer into the right of employees to make their ownchoice.I find that Kiihnl was threatening Suggs that day,and therefore committed an unfair labor practice charge-able to the Respondent.4.The name of Dorothy Bean, another housekeepingemployee,appeared on the Union's leaflet of August 20, asa new member of the committee.The same day Speck, thedirector, called her to his office to say, as he held the leafletin his hand,and as she testified: "I thought you were myfriend. . .Iknow you are not. . .Dorothy, why do youthink that you all need a union?"Bean answered amongother things that she had been passed over in favor of out-siders in her applications for transfer to another depart-ment.To this, Speck said"why didn't you come to me andtalk to me about your transfer. . .Iwill tell you what Iwill do, I will check and see. . .and he told me to hold offbecause I didn't know what he had coming for me."Specktalked to her about why it would be to her disadvantage tofavor the Union, and finally asked:"how was I going tovote." She told him it was her secret.Speck's testimony is that he asked the girl in for thepurpose of telling her "I thought she was a friend of mine.. . we talked some about. . .working toward the unionagainst the hospital..I thought that she would be a helpto us as far as being a friend or employee of the hospital."Beyond this,Speck said he could not recall"What all wetalked about."Icredit Bean,and I find that by questioning her as tohow she was going to vote,and by promising more favor-able consideration of her application for transfer,the direc-tor violated the proscriptions of the statute.5.Vivian Cooper is a nursing assistant whose name ap-peared on the organization committee list on July 31. Heradministrative supervisor,Helen Aloway,later called herinto the office,commented upon her name being on thelist,and"made a comment that if there was anything shecan do to get my name off the leaflet she would be glad to,she and Mrs.Dubay[Dube]. . .she also . . . said, Mrs.Dubay should have talked to you several days prior to thatday .. .." As they talked,Aloway said she was "shockedand amazed that I could do anything such as that," andrepeated"if there was anything she could do to help me getmy name off the leaflet to be sure to come to her."The talklasted 30 minutes.A few days later, still according to Cooper,Dubay calledher to the office and said she was "shocked and surprisedthat my name should appear on the leaflet and if there wasanything she would do she would also help me get myname off the leaflet."Aloway denied having said anything about helpingCooper leave the Union;she also denied generally a varie-ty of statements set out in the questions put to her byRespondent's counsel.She even equivocated on whethershe talked about the Union at all,but then:"Imight havementioned to her that Mrs. Dubay might talk with her, butIdid not tell her about what. . .I suppose.. .Igatherthat she would understand this was about the union, but Idid not say specifically what it would be about."Alowayalso admitted that,after seeing the girl';ame on the unionleaflet,she did ask did she know what she was doing. As toher disagreement with Cooper,Ido not credit Aloway.Dubay, too, denied offering to help remove Cooper'sname from the committee list. And,as she continued totestify: "I said,Cooper.. .I'm very curious.. .I dust gotthe surprise of my life. I saw your name on this list . . . Idust want you to tell me what prompted you to belong to aunion. . .Iwill like to know. . .what they offer you inany way that I thought we could give you or we haven'tgiven you already."Cooper answered the Union providededucational programs,and to this, Dubay said: "Have youtried to request formally for another position? . . .Hasanyone listened or not listened to you when you haveasked for it? . . . All you'llhave to do is come to me, andwe'llmake the right requisition, and I can see if I can helpyou get whatever education it is you want."I consider Dubay's total testimony virtual corroborationof that of the employee.I find that both Aloway and Du-bay questioned Cooper as to her reasons for joining theUnion in order to know how to bait her out of the idea,and that both of them promised her better working condi-tions as inducement for abandoning the Union,in eachincident violations of Section 8(a)(1) of the Act. BAPTIST MEMORIAL HOSPITAL-531D. Attempt at UnlawfulSurveillanceThere is a house detective, Leon Cohen, a member of thehospital security department. He is on friendly terms witha porter named Charlie Carson, a known member of theorganizing committee, and one day asked and arranged forCarson to go to a union meeting and report back aboutwhat went on there. The testimony about what happenedwas given by Carson and is uncontradicted because Cohendid not testify. Carson, whose hours are from 3 to I 1 p.m.,regularly has Wednesday off, but on Wednesday morning,September 17, Cohen telephoned him to say Speck, incharge of all housekeeping work and therefor chief overboth Cohen and Carson, had changed the man's day offand wanted him to come to work that day. When Carsonasked why, Cohen refused to say on the telephone. Carsoncame to the detective's office as directed and Cohen toldhim there would be a union meeting the next night and hewanted Carson to go there and "come back and tell me allthat you can remember." When Carson at first refused,Cohen told him it would not hurt him and on a slip wrotethe address of the union meeting and scheduled hour-7p.m. With this, Carson proceeded to his usual work station,only to have his immediate supervisor, William Jackson,say: "Today is your day off, what are you doing?" WhenCarson just said he had been ordered to come to work,Jackson took him to Speck's office, but after talking to thesecretary, told Carson to start work.The next night Carson went to the union meeting. Mean-while, at about 6:30 p.m., Cohen telephoned Mrs. Carsonat home, and asked that her husband telephone him whenhe returned from the meeting. Carson did that, at aboutmidnight; Cohen asked him "What is going on"; Carsonanswered it seemed like everybody there was for theUnion; and Cohen then said "You're not telling me ev-erything. I'll talk to you tomorrow " The next day Cohenagain told Carson he was not reporting everything-"Iwant to know the truth." When Carson repeated he onlyknew all favored the Union, Cohen became angry and usedabusive language.IfCohen spoke for management in this incident, it wasan outright attempt to spy upon the union activities of theemployees and the clearest unfair labor practice. TheRespondent's defense is that Cohen was not an agent ofthe Company. Considering all the relevant evidence, I findthat he was and that by his conduct the Respondent violat-ed Section 8(a)(1) of the Act once again. Only I week earli-er the administration had been informed that Carson wason the union organizing committee. The porter had neverbefore been called to work on a Wednesday. Speck said itwas he who made the decision to rearrange Carson's sched-ule that week, because some other man was going to be off.Three hundred people work under Speck, about 15 or sodoing cleanup work at night. There is a direct superior overCarson-Mr. Jackson. Why did a security officer have tocalltheporterathome to tell him of the topadministrator'sdecision? It is a fact the detective-Carson's old friend and benefactor-got the message tohim.Why was Jackson kept in the dark about all this?When Carson arrived Wednesday, Jackson was surprisedand even went to Speck's office-presumably because hedid not need the man on that shift. In such a picture,Speck's statement in his investigation affidavit and again inhis oral testimony, that "maybe" it was Cohen whom hechose to communicate with Carson, takes on great signifi-cance.When to all this is added the fact the Respondentclearlywas carrying on a widespread program of illegalinterrogation of employees about their union activities,Speck's past participation m those activities, and the highlyindicative timing of the events, the conclusion is fully war-ranted that Carson in fact was carrying out Speck's instruc-tion in this whole affair, as he told Carson.E. No Solicitation Rule?; No UnionButtons!In the complaint, as originally written and as amendedat the hearing, and in the arguments plus the evidence ad-duced, the General Counsel charges the Respondent withunlawful restraint upon the employees' right to carry ontheir concerted activities anywhere inside the very largehospital complex, consisting of many buildings. The sub-ject is repeatly referred to throughout the recordas "rules"against solicitation,"rules"againstdistribution,and"rules" against wearing union buttons on their garmentswhile in the hospital premises. But despite the lengthy rec-ord, the only "rule" that was objectively established is thatinvolving the wearing of buttons. It appears in thehospital's employee manual, and reads as follows:Identification of uniformed employees is limited toname plates, school pins, professional registration in-signia,and hospital service pins. The wearing of me-dallions and identification other than professional andhospital is not authorized.Beyond this, there was no written "rule" on the subjectof union solicitation or distribution. The complaintallegesthere is one-precisely in so many words-but that phraseis only taken from an investigation affidavit by Reynolds,the assistant vice president. It sets out his then concept ofwhat went on, but his testimony-when calledas an ad-verse witness by the General Counsel-expands upon theconcept and modified it considerably. There is a paucity ofevidence as to how the rule-whateverit is, if there beone-was or is being implemented. As Reynolds para-phrased it in his statement, it would be clearly unlawfulunder Board law, for it says there shall be no solicitation atallduring working hours on the employer'spremises.There were incidents, here and there, where the subjectarose during personal interviews with employees, but thetestimony as to what the few employees involved were toldfalls short of proving affirmatively that too restrictive arule was in fact in effect, this not only from the testimonyof supervisors but also that of employees. Thus, FrancisMiddleton, when Reynolds reprimanded him for wearing aunion button inside the hospital (see below), among otherthings, quoted Reynolds as telling him he was free to helporganize the Union "as long as it didn't interfere with my7CfSummit Nursing and Convalescent Home, Inc,196 NLRB 769 (1972)Reynolds' statement of the rule according to his affidavitreads."No solici-tation of employees, patients or medical staff by any employee or otherindividuals during working hours on the employers premises " 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork."Middleton also quoted Reynolds as "saying hecould not do so on break times or lunch."Middleton can-didly said he did not really remember how Reynolds hadphrased it.Holding the matter of wearing union buttons in abey-ance for the moment,I do not think it is possible,or fair, tomake a definitive finding on this record that this Respon-dent in fact had, or implemented,an illegal no solicitationrule. It is simply too large an institution-as said,with over4,000 employees-to predicate so broad and precise a find-ing of pervasive illegality upon so little proof.The entiresubject of union activities in hospitals is still a relativelynew one,and perhaps it would be best for the Board itself,in its expertise,to advise-maybe in this very case-justwhat the areas for lawful solicitation and distribution inhospitals should be.After all,there is an inevitable simi-larity in the physical layout and functional operations ofall hospitals.About the wearing of union buttons there is no disputeas to what the issue of the case is. Middleton,the porter,had a union button attached to his cap one day; a supervi-sor saw it in Middleton's hand near the elevator door as theman was about to leave for the day. The nearest bed onthat floor,along the corridor,was about 20 feet away. Thesupervisor told him he was not permitted to wear the but-ton.Middleton'sname had already appeared on both aunion leaflet and a union letter to the Company.The nextday he was called to Speck's office,where Speck criticizedhim for a number of faults; a reprimand notice placed inMiddleton's personnel file that day includes the statement"Talked about wearing unauthorized pins, etc."My first finding is that the rule of attire as it appearsunequivocally in the employee handbook which is still to-day in the hand of the employees violates Section 8(a)(1) oftheAct under Board law.On its face it discriminatesagainst union insignia being worn and other medallions orbadges.It is one thing to prohibit wearing of all badges; itis a differentstoryto prohibit union buttons while permit-ting others.Itwas also admitted the employees are permit-ted to wear United Fund pins. There are people whosework keeps them in areas where patients have no occasionto appear,such as kitchens and related places. As the wear-ing of union buttons is only one form of solicitation, therecan be no justification for distinguishing between one kindof pin and another when no one but employees have occa-sion to be present.At the hearing Reynolds, the adminis-trator,explained that when the union campaign started"We . . . told our supervisors...that if the employeeswear. . .this button you have[the union button receivedinto evidence],that if they wear those things in nonpatientareas, that that is acceptable. . .We made this slight alter-ation to our plan of our personal appearance code ...."He then admitted he had no knowledge of employees beinginformed of the change,and there is no evidence so toindicate.As he continued to explain,Reynolds started dis-tinguishing between those areas of the hospital whereunion buttons are permitted and wheretheyare not. Atone point he said they are not permitted in the cafeteria.He then shifted,saying they are not permitted whereverpatients might wander. Then,realizing the statement mightoutlaw buttons just about everywhere,he proceeded totake certain areas out of the proscription-the laundryroom,the dining room,the laboratories,maybethe engi-neering shops, etc. It is clear on this record the employeeshave been told to remove union buttons and that they havecomplied with the instruction.Itwill not do,to legalize toobroad a rule,for one official of so large an institution sim-ply to say it has been modified to comply with whateverthe law may be. This rule, as written in the employee hand-book,must be struck.But the Respondent'smore adamant position is clear. Itasserts the right to prohibit the wearing of union buttonsby any employee anywhere in the hospital,so long as it ispossible a patient might find himself in the area at any timefor any reason.And in the end the General Counsel tookissuewith this fixed position.The complaint,as it nowstands, alleges it is illegal to exclude ordinary union but-tons anywhere in the hospital,even in a patient's room.The heart of the issue now is whether it is true, as theRespondent contends,that there is something inherentlyand inevitably so disturbing and controversial about aunion button,or insignia,that the very sight of one onanybody's attire will endanger the health of any personwho is ill, so that all union buttons must be totally bannedfrom their sight. The only evidence offered to support thisbroad conclusionary assertion is an expression of opinionvoiced by the Respondent's witness,Dr. Edward Garrett, asurgeon formerly chief of staff of the hospital.Dr. Garrettsaid it was"within the realm of possibility"that any con-troversial object could affect the proper care of patients.He continued that he thought any object touching uponthe subject of labor organizations appearing in the sight ofa sick person "potentially," "theoretically and perhaps ac-tually"could be detrimental to his recovery. The doctoralso candidly admitted, however,he had never conductedobjective studies in this area, had never heard of any, andhad never heard of other physicians having had the sug-gested adverse experience.I do not deem this statement byDr.Garrett sufficiently persuasive proof supporting thefactual defense assertion made as justification by the Re-spondent for virtually banning union buttons throughoutthe hospital.In view of the Federal labor policy favoringcollective bargaining in the health care industry, as reflect-ed in the enactment of the 1974 nonprofit hospital amend-ments to the Act, the contention that union buttons couldserve as an agitating influence upon exceptionally sensitivepatients is outweighed when balanced against the employ-ees' right to engage in activities protected by Section 7.Despite the unique nature of a hospital environment andthe special conditions prevailing there, a general ban on thewearing of union buttons is unduly broad and in conflictwith that policy of the Act which requires employers toachieve their legitimate business purposes with a minimumof interference with the rights of employees to engage inself-organization.I find that by reprimanding Middleton,and by recordingthe reprimand notice in his personnel file, for wearing aunion button on the premises,theRespondent violatedSection 8(a)(1) and (3) of the Act. I also find that theRespondent's rule prohibiting any employees from wearingunion buttons or insignia at any time in the hospital is a BAPTIST MEMORIAL HOSPITAL533instances of supervisors telling employees not to wearunion buttons at work,but no useful purpose would beserved by thefurther details here.The cease-and-desist or-der and the remedy thus commanded would be the same.There is more detailed and conflicting testimony aboutstillother conversations between supervisors and employ-ees in which there wastalk of the Union.In some perhapsthe record wouldsupportadditional pin-pointed findingsof illegal questioning,or individualinvitations to satisfygrievancesbehind the Union's back.But it would be purerepetition of unfair labor practicesalready found to bur-den this decision with further such facts.In some instancesthe alleged unfair labor practices were not proved.For ex-ample:CarolBowie testified that sometimeinMay hersupervisor,Creedon,asked had anyone fromthe Unionbeen to her home to talkaboutorganizingthe Union. Oncross-examination Bowie changeditsomewhat. Now itcame out thatCreedonasked"had anybodycome to ourhouse sayingthat theywere from Baptist,"and if so, "theyare not representing Baptist."Creedon's version is that hedid not ask,but onlycommented to the employees, as hesaid he had heard, that somebodywas going to people'shouses saying"they were withthe hospital," or "being withthe hospital." ConsideringBowie's totalstory,IbelieveCreedon hereand make no findingof improperquestion-ing.Bowie alsorecalled ShirleyBarnes, another supervisor,one day asking three girls"why did we wanta union." Outof context,thismight be interrogation,but consideringBowie's further testimony I make no such finding.She saidthe three employeeswere alreadydiscussing the unionamong themselves when Barnes asked thequestion. Lyn-dell Ballard,one of the other women then present,recalledtwo such commentsby Barnes. Accordingto Ballard, too,the employeeswere alreadythemselves talking about theUnion beforethe supervisor got into the conversation. Bal-lard quotedBarnes as asking"were we sure that what wewanted was a union,"and "were these the reasonsthat youwant the union?" Barnes saidat the hearingshe knew atthe time these women favoredthe Union, but denied ask-ing why they wantedit.She said her comment,after hear-ing them talkof what theymight gamby self-organization,was: "Isthat why youwant a union?"Ibelieve Barnes'version,and concludeshe saidnothing improper to thesewomen.One finalstorymeritsreporting,albeit notin too greatdetail,because itgraphicallyillustrated the coercive meth-od reflectedthroughout the record. GwendolynSmith andPatty Wilkinsare two of seven technicianswho work in theG. I. Laboratory; Katheryn Chitiis their immediate super-visor andDr. Randolph McCloy the directorof the labora-tory. Both womenwere active in the organizational cam-paign,went to meetings,solicited cards, and appeared onthe July31 union leaflet as committee members. Smithstarted workin 1967 and Wilkins in 1972. McCloy referredto Smith asa very bright andoutstandingemployee. Noreprimandnotice ofany kind was placed in Wilkins' per-sonnel file before March21, 1975. In May both were toldto remove union buttonsfrom theirdresses.That samemonth Smith was called tothe office by Chiti and askedhad she had anything to do withthe union literature whichwas seen in the conference room;although she said no, a"counselling interview"was placed in her file.There isanother reprimand notice,also found in Smith'sfile and received in evidence,that speaks volumes in itself.It itemizes,with exact dates,13 absences-many followedby the word "ill" or "child ill"-covering the period July1973 to May 1975, and thenreports on certain"counsellinginterviews"-two for June22 and 24,1974, for a singleincident andone for a May 7, 1975,incident of some kind.The documentitself contains no explanation of how itcame to be prepared at that time,or at all.Supervisor Chitisaid she wrote up this notice,and gave it to Reynolds, theassistantvice-president,at his request;she said she used tokeep personal notes in a little box.Asked whyReynoldsshould askfor all this at that particular time,her only an-swer was he wanted it, andshe did not know why. This wasunquestionable resort to the "documentation"innovationthat couldhave no purpose other than coercion,especiallyin the light of further"interviews"in the private office ofDirector McCloy on October 3.Work in the laboratoryis sometimes slack,with usuallymore patients in the morning than in the afternoon. Thedirector said the technicians often sit around reading abook or doingpasstime puzzles; he alsosaid theyare per-mitted,when work allows, to leave thelaboratoryfor per-sonal matters with permission of their supervisor.There isalso testimony,uncontradicted, that Chiti,the supervisor,sometimes sitsin the laboratoryand knits when there areno patients.On Friday,September26, at10 minutes before 3 o'clockquitting time,the girls were sitting about idle; there wereno more patientsfor the day. Chiti told Smithsome onewantedto speak toher in the hall. Smith went out wheretwo men,attendants from another department, were stand-ing. Smith spoke a fewwords,came back in to call Wilkinsbecause one of the men wanted her,and the two returnedto the corridor. They talked onlya minute or two whenChiti called them backin, saying she wanted no "hangingaround"the hall.The girls came in, it was just about quit-ting time,and theywent home. From this incident, afterChiti had herselftold the womentheycould step out, thereevolved an incredible series of reprimand notices,all dulyrecordedand placedinto Smith's file.On Monday,September29,Chiti calledboth womenintoher office, criticizedthem for leaving the department,wrote up reprimand notices against them aboutwhat hadhappenedthe previousFriday,and placed one in eachlady's file.Chitialso placed a separate writeup in eachwoman's file relating nothing more than what had takenplace Friday,the stepping out totalk to somebody. OnOctober 3 McCloy calledSmith to his office for an inter-view.About this talk McCloy's testimonyis that Chiti had toldhim about the Fridayincidentand that hehad ordered herto record it.Why? "sothat we could remember it ... .McCloy said he told Smith he knew of the Fridayincidentand asked her version of it.He told her he knew of herunion activities and thoseofWilkins;he called he-- in sothat she could"ventilate" her problems;he asked her whather "problems"were;itwashe who broughtup the subjectof the Union.In the course of the extended talk Smith 534DECISIONS OFNATIONALLABOR RELATIONS BOARDcomplained about not being paid overtime, going withoutlunch, and Chat picking on her after expressly giving per-mission to step out to the hall. There was also some talkbetween Smith and the director that day about Smith goingto school to acquire technical standing that might laterhelp her find work elsewhere. Obviously, having called thegirl in to probe into her union activities and to draw outwhat it was she could be bought off with, McCloy wouldoffer some kind of help now that she spoke of going toschool. Did he say he would helpher,and only her, or didhe say he would help anybody on the staff who wished toimprove herself? This fine distinction later became the ba-sis for a much lengthier recorded disciplinary notice.The testimony by McCloy that he wanted Smith to "ven-tilate" her problems-"Q: You called her so she could talkto you? The Witness: Yes, sir."-I do not credit. He calledher to interrogate her as to her reasons for favoring theUnion, to find out what he might offer to wean her awayfrom the idea, to belabor a third time the fact that a weekearlier the women had stepped out into the hall after thesupervisor had given permission. All this questioning waspure violation of Section 8(a)(1) of the Act, and I so find.Over a month later, on November 5, McCloy calledSmith into his office still again, and now, after anothermeeting with her, he had typed a single-spaced full pagereport detailing an extensive disciplinary interview.Mc-Cloy did not testify about the substance of his talk withSmith that day; presumably he relies on the later carefullydrafted document as proof of what he said. Asked why hehad prepared such a record, all he could answer was "todocument the conversation." I do not believe this man.The meticulously phrased report, written 2 weeks beforethe start of this hearing, over I month after anything ofnote had happened, ending with a reminder to Smith shecould be dismissed, reads like a lawyer's brief justifying hisclient's past conduct. I find entirely unpersuasive McCloy'sdefense that he wrote such a general indictment of Smithonly because there had been erroneous "feedback" that hehad promised to help Smith to go to school, not everybody.And to correct this error, he wrote-on November 5-about a May 1975 incident about Smith being insubordi-nate for calling Chiti a liar, about how excellent Chiti'swork performance has always been, and about how hewould not stand for insubordination and misrepresentationin the lab by anybody.Considering the total record reflecting McCloy's activi-tieswith respect to the Respondent's reaction to the em-ployees' organizational campaign, I find he called thiswoman into his office on November 5, lectured her gener-ally, and filed a reprimand notice in her file that day forthe purpose of further coercing her in her union activityand thereby again violated Section 8(a)(1). And the filingof the disciplinary document was a violation of Section8(a)(3) as well.IV. THE REMEDYHaving found that Respondent has engaged in certainconduct prohibited by Section 8(a)(1) and (3) of the Act, itmust be ordered to cease and desist therefrom and takespecific affirmative action,as set forthbelow,designed toeffectuate the policiesof the Act.CONCLUSIONS OF LAW1.The Respondent is engagedin commercewithin themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By placing reprimand notices into the personnel filesof its employees the Respondent has been, and is violatingSection 8(a)(3) of the Act.4.By the foregoing conduct, by promulgating and main-taining a rule prohibiting employees from wearing unionbuttons or insignia in the hospital, by interrogating em-ployees concerning their union sympathies and how theyintended to vote in union elections, by interrogating themconcerning the union activities of fellow employees, byasking employees to bring their grievances directly to man-agement for resolution in place ofa union,by offering im-provements in conditions of employmentas inducementfor employees to abandon their union activities, by threat-ening to discharge employees if they persist in their pro-union activities, by offering to assist employees to with-draw from union activities, and by spying or attempting tospy upon the union activities of its employees, the Respon-dent has engaged in and isengagingin unfair labor practic-es in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuantto Section10(c) of theAct, I hereby issue the following recommended:ORDER4The Respondent, Baptist Memorial Hospital, Memphis,Tennessee, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Placing reprimand or disciplinary interview noticesin the personnel files of its employees for the purpose ofcoercing them in their union activities.(b)Maintaining and enforcing its rule prohibiting em-ployees from wearing union buttonsor insigniain the hos-pitalpremises, interrogating employees concerning theirunion sympathies and how they intended to vote in unionelections, interrogating employees concerning the unionactivities of fellow employees, asking employees to bringtheir grievances directly to management for resolution inplace of a union, offering improvements in conditions ofemployment as inducement for employees to abandonIn the event no exceptons are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Boardand becomeits findings, conclusions, and Order, and all objectionsthereto shall bedeemed waived for all purposes BAPTIST MEMORIAL HOSPITAL535their union activities, threatening to discharge employees ifthey persist in their prounion activities, offeringto assistemployees to withdraw from union activities, or spying orattempting to spy upon the union activities of its employ-ees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightto self-organization, to form, loin, or assist American Fed-eration of States, County and Municipal Employees, AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, andto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Remove from the personnel files of the followingemployees the reprimand, disciplinary notices bearing theindicated dates and exhibit identification numbers:Rasher Maclin-June 5, 1974 (G.C. 12(a) ), Novem-ber 5, 1975 (G.C. 12(bb) ), November 8, 1975 (G.C.12(cc)) and November 12, 1975 (G.C. 12(dd) );Phyllis Taylor-July 31, 1975 (G.C. 18(a) );Eddie May Pearson-October 2, 1975 (17p), threenotices dated November 7, 1975 (17q, r, and s);Gwendolyn Smith-September 19, 1975 (16e), Sep-tember 26, 1975 (16f), and November 5, 1975 (16h);PattyWilkins-September 29, 1975 (15c).(b) Post at its hospital in Memphis, Tennessee, copies ofthe attached notice marked "Appendix." 5 Copies of saidnotice on forms provided by the Regional Director for Re-gion 26, after being duly signed by its representatives, shallbe posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by it to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.5 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "